UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TAE WON KIM, COMPLAINT

Plaintiff,
Case No.:

- against -

STAR HYUNDAI, LLC, ZACHARY LINTZ and | JURY TRIAL DEMANDED
PHILLIP ROBINSON in their individual
capacities as aiders and abettors,

Defendants.

 

 

Plaintiff, TAE WON KIM, by. and through his attorneys, ZABELL &
COLLOTTA, P.C., complains and alleges as follows:
I. PRELIMINARY STATEMENT
1. Plaintiff brings this action to recover monetary and affirmative relief based
upon the Corporate Defendant’s violations of Title VII of the Civil Rights Act
of 1964, as amended, (hereinafter “Title VII”), 42 U.S.C. § 2000e, eF'seq., and
Corporate Defendant’s violations of the New York State Human Rights Law,
Executive Law § 296, ef seg. (hereinafter “NYSHRL”), the New York City
Human Rights Law, NYC ADMIN. CODE §8-107, et seg. (hereinafter
“NYCHRL’) and violations of NYSHRL § 296(6) by Zachary Lintz and Phillip
Robinson in their individual capacities as aiders and abettors.
II. JURISDICTION AND VENUE
2. This court has jurisdiction over this action pursuant to 42 U.S.C. § 2000e-

5(f)(3) and 28 U.S.C. §§ 1331, 1837 and 1367. This Court has jurisdiction over
all state law claims brought in this action pursuant to 28 U.S.C. § 1367.
This action properly lies in the United States District Court for the Eastern
District of New York, pursuant to 28 U.S.C. § 1367, because the unlawful
discriminatory conduct occurred within this judicial district.
This Court has the power to issue declaratory relief pursuant to 28 U.S.C. §§
2201 and 2202.
Plaintiff filed a timely charge of discrimination with the Equal Employment
Opportunity Commission (hereinafter “EEOC”) and brings this action within
ninety (90) days of the receipt of an order of dismissal dated November 30,
2020.

III. PARTIES
Plaintiff, TAE WON KIM, was at all time relevant herein, a domiciliary of the

state of New York, residing in Queens County.

“. At all times relevant to the Complaint, Plaintiff is a “perséin” within the

meaning of 42 U.S.C. § 2000e(a), NYSHRL § 292(1) and NYCHRL § 8-102.

. At all times relevant to the Complaint, Plaintiff has been an “employee”
within the meaning of 42 U.S.C. § 2000e() and NYSHRL § 292(6).

Upon information and belief, Defendant STAR HYUNDAI, LLC. (hereinafter
“Defendant”) is a domestic business corporation authorized to do business in
' the State of New York with its primary place of business at 201-16 Northern

Boulevard, Bayside, New York 11361.
10.

11.

12.

13.

14.

15.

4A,

15.

Upon information and belief, at all times relevant herein, Star Hyundai, LLC
has been an “employer” within the meaning of 42 U.S.C. § 2000e(b), NYSHRL
§ 292(5), and NYCHRL § 8-102.
Upon information and belief, at all times relevant herein Star Hyundai, LLC
employed more than fifteen (15) employees. |
Upon information and belief, at all times relevant herein, individual Defendant
Zachary Lintz is a resident of the State of New York.
Upon information and belief, at all times relevant herein, individual Defendant
Philltp Robinson is a resident of the State of New York.
Upon information and belief, at all times relevant herein, Zachary Lintz is an
“employee” of Defendant within the meaning of 42 U.S.C. § 2000e(f) and
NYSHRL § 292(6).
Upon information and belief, at all times relevant herein, Phillip Robinson is
an “employee” of Defendant within the meaning of 42 U:S.C. § 2000e(f) and
NYSHRL § 292(6).

IV. BACKGROUND FACTS
Plaintiff is a 49-year-old male who resides in Queens County, NY. Plaintiffs
date of birth is February 10, 1972.
Plaintiff began his employment with the Corporate Defendant in or around
late March 2017 as a commissioned salesperson. In this capacity, Plaintiff was

responsible for selling used and new vehicles.
16.

17,

18.

19.

20.

21.

22,

23.

24,

25.

26.

Plaintiff was hired by Zachary Lintz, General Manager and Phillip Robinson,
Manager.

Throughout Plaintiffs term of employment, he consistently performed the
essential functions of his position in a more than satisfactory manner.

Despite Plaintiffs established record of performance throughout his term of
employment, he was subject to unlawful discriminatory comments.

Mr. Lintz consistently made reference to Plaintiff's race and national origin.
Amongst other comments, Mr. Lintz: 1) called Plaintiff a “gook”, 2) told
Plaintiff that he could not drive because he was Asian, 3) made reference to
what Mr. Lintz believes to be Plaintiffs slanted eyes and limited field of vision,
4) accused Plaintiff of eating dog, and 5) referred to Plaintiffs skin tone as
being yellow.

These comments occurred not less than one time per week during each year of
Plaintiffs employment, including in 2019.

These comments were uttered in front of Plaintiffs co-workers and peers.

The Corporate Defendant does not maintain anti-discrimination policies.
Plaintiff never received an employee manual, nor was Plaintiff ever advised of
the individual to whom he could bring complaints of unlawful discrimination.
Since Mr. Lintz was the highest-ranking employee on-site, there was no
possibility of lodging a complaint.

In early March 2019, while negotiating a vehicle sale with a customer, Plaintiff
27.

28.

29.

30.

31.

32.

33.

B4,

approached Mr. Lintz seeking clarification of a price.
Despite conducting himself in a professional manner, Mr. Lintz berated
Plaintiff in response to his inquiry and proceeded to make inappropriate
comments about Plaintiffs race.
The altercation occurred in close proximity to the customer. Mr. Lintz’s actions
prevented Plaintiff from completing the sale in question.
In light of the foregoing, and based upon Defendant’s interference of his
interactions with customers, Plaintiff was constructively discharged.
Based upon the foregoing, Plaintiff was subjected to unlawful discrimination
on the basis of race and national origin and was constructively discharged.
VI. CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
(Title VII — Race and National Origin Discrimination as to
Corporate Defendant Star Hyundai, LLC)
Plaintiff repeats and realleges each and every allegation contained herein.
The Corporate Defendant discriminated against Plaintiff on the basis of race
and national origin in violation of Title VII, in that the Corporate Defendant
engaged in a course of conduct, as set forth above, which collectively resulted
in Plaintiff being subjected to unlawful discrimination and continuous
harassment.

Plaintiff was then constructively discharged.

As a proximate result of the Corporate Defendant’s. discrimination, Plaintiff
30.

36.

37.

38.

39.

40.

has suffered and continues to suffer substantial loss of past and future
earnings, bonuses, other employment benefits.

As a further proximate result of the Corporate Defendant’s actions, Plaintiff
has suffered and continues to suffer severe and lasting embarrassment,
humiliation and anguish, and other incidental and consequential damages and
expenses, all to Plaintiffs harm in an amount to be determined at trial.

The conduct of the Corporate Defendant was done in conscious disregard of
Plaintiffs rights. Therefore, Plaintiff is entitled to equitable and injunctive
relief, an award of punitive damages, compensatory damages, expenses and

attorneys’ fees from Defendant in an amount to be determined at trial.

SECOND CLAIM FOR RELIEF
(NYSHRL — Race and National Origin Discrimination as to Corporate
Defendant Star Hyundai, LLC)
Plaintiff repeats and realleges each and every allegation contained herein.
The Corporate Defendant discriminated against Plaintiff on the basis of his
race and national origin in violation of NYSHRL, in that the Corporate
Defendant engaged in a course of conduct, as stated above, which collectively
resulted in Plaintiff being subjected to unlawful discrimination and continuous
harassment.
Plaintiff was then constructively discharged.

As a proximate result of Defendant’s discrimination, Plaintiff has suffered and

continues to suffer substantial loss of past and future earnings, bonuses, other
41.

42.

43d.

44.

45.

46.

employment benefits, all to Plaintiffs damage in an amount to be determined
at trial.

As a further proximate result of the Corporate Defendant’s actions, Plaintiff
has suffered and continues to suffer severe and lasting embarrassment,
humiliation and anguish, and other incidental and consequential damages and

expenses, all to Plaintiffs harm in an amount to be determined at trial.

THIRD CLAIM FOR RELIEF
(NYCHRL — Race and National Origin Discrimination as to Corporate
Defendant Star Hyundai, LLC)
Plaintiff repeats and realleges each and every allegation contained herein.
The Corporate Defendant discriminated against Plaintiff on the basis of his
race and national origin in violation of NYCHRL, in that the Corporate
Defendant engaged in a course of conduct, as stated above, which collectively
resulted in Plaintiff being subjected to unlawful discrimination and continuous
harassment. ‘
Plaintiff was then constructively discharged.
As a proximate result of the Corporate Defendant’s discrimination, Plaintiff
has suffered and continues to suffer substantial loss of past and future
earnings, bonuses, other employment benefits, all to Plaintiffs damage in an
amount to be determined at trial.

As a further proximate result of the Corporate Defendant’s actions, Plaintiff

has suffered and continues to suffer severe and lasting embarrassment,
AT,

48.

49.

50.

ol.

humiliation and anguish, and other incidental and consequential damages and
expenses, all to Plaintiffs harm in an amount to be determined at trial.

The conduct of the Corporate Defendant was done in conscious disregard of
Plaintiffs rights. Therefore, Plaintiff is entitled to equitable and injunctive |
relief, an award of punitive damages, compensatory damages, expenses and
attorneys’ fees from the Corporate Defendant in an amount to be determined

at trial.

FOURTH CLAIM FOR RELIEF
(NYSHRL - Aider and Abettor as to Defendant Zachary Lintz)

Plaintiff repeats and realleges each and every allegation contained herein.
The foregoing acts set forth above were aided and abetted by, and with the full
knowledge and consent of Defendant Lintz, in violation of Section 296(6) of the
NYSHRL.

As a proximate result of Defendant's actions, Plaintiff has suffered and
continues to suffer substantial loss of past and future earnings, bonuses, other
employment benefits, all to Plaintiffs harm in an amount to be determined at
trial. :

As a further proximate result of Defendant Lintz’s actions, Plaintiff has
suffered and continues to suffer severe and lasting embarrassment,

humiliation and anguish, and other incidental and consequential damages and

expenses, all to Plaintiffs harm in an amount to be determined at trial.
«B28.

o3.

D4.

55.

56.

ov.

FIFTH CLAIM FOR RELIEF
(NYSHRL - Aider and Abettor as to Defendant Phillip Robinson)

Plaintiff repeats and realleges each and every allegation contained herein.
The foregoing acts set forth above were aided and abetted by, and with the full
knowledge and consent of Defendant Robinson, in violation of Section 296(6) of
the NYSHRL.
As a proximate result of Defendant’s actions, Plaintiff has suffered and
continues to suffer substantial loss of past and future earnings, bonuses, other
employment benefits, all to Plaintiffs harm in an amount to be determined at
trial.
As a further proximate result of Defendant Robinson’s actions, Plaintiff has
suffered and continues to suffer severe and lasting embarrassment, |
humiliation and anguish, and other incidental and consequential damages and
expenses, all to Plaintiff s harm in an amount to be determined at trial.
DEMAND FOR JURY TRIAL
Plaintiff repeats and realleges each and every allegation contained herein.

Plaintiff hereby demands a trial by jury.

WHEREFORE, as a result of the unlawful conduct and actions of Defendants as

herein alleged, Plaintiff demands judgment:

1.

2.

Declaring Defendants violated the aforementioned statutes:
On the First Claim for Relief, an award of Plaintiffs actual damages for past

and future earnings, bonuses, other employment benefits, in an amount to be

9
10.

determined at trial plus interest;

On the Second Claim for Relief, an award of Plaintiffs actual damages for past
and future earnings, bonuses, other employment benefits, in an amount to be
determined at trial plus interest}

On the Third Claim for Relief, an award of Plaintiffs actual damages for past
and future earnings, bonuses, other employment benefits, in an amount to be
determined at trial plus interest;

On the Fourth Claim for Relief, an award of Plaintiffs actual damages for past
and future earnings, bonuses, other employment benefits, in an amount to be
determined at trial plus interest;

On the Fifth Claim for Relief, an award of Plaintiffs actual damages for past
and future earnings, bonuses, other employment benefits, in an amount to be
determined at trial plus interest;

An award of punitive damages where allowed by statute;

Defendants be ordered to pay Plaintiff pre and post judgment interest;

With regard to all Claims for Relief, Defendants be ordered to pay the costs
and disbursements of this action, including expert fees and disbursements and
reasonable attorneys’ fees} and

For such other and further relief as may be just and proper.

10
Case 1:21-cv-00738-EK-CLP Document1 Filed 02/11/21 Page 11 of 11 PageID #: 11

Dated: Bohemia, New York
February 11, 2020

Respectfully submitted,

ZABELL & COLLOTTA, P.C.
Attornexs for Plaintiff

By: a

aris pher’K. Collotta
D_Aabell
Cofporate Drive, Suite 108

Bohemia, New York 11716
Tel: (631) 589-7242

Fax: (631) 563-7475
CColotta@laborlawsny.com

SZabell@laborlawsny.com

 

1]
